Name: Council Implementing Regulation (EU) 2015/1322 of 31 July 2015 implementing Article 11(1) and (4) of Regulation (EU) No 753/2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania;  international security;  international trade
 Date Published: nan

 1.8.2015 EN Official Journal of the European Union L 206/1 COUNCIL IMPLEMENTING REGULATION (EU) 2015/1322 of 31 July 2015 implementing Article 11(1) and (4) of Regulation (EU) No 753/2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 753/2011 of 1 August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan (1), and in particular Article 11(1) and (4) thereof, Whereas: (1) On 1 August 2011, the Council adopted Regulation (EU) No 753/2011. (2) On 23 September 2014 and 27 March 2015, the United Nations Security Council Committee established pursuant to paragraph 30 of UN Security Council Resolution 1988 (2011) amended the list of individuals, groups, undertakings and entities subject to restrictive measures. (3) Annex I to Regulation (EU) No 753/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 753/2011 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 2015. For the Council The President J. ASSELBORN (1) OJ L 199, 2.8.2011, p. 1. ANNEX I. The entries below shall be added to the list set out in Annex I to Regulation (EU) No 753/2011: A. Individuals associated with the Taliban 1. Abdul Basir Noorzai (alias: (a) Haji Abdul Basir, (b) Haji 'Abd Al-Basir (c) Haji Basir Noorzai, (d) Abdul Baseer (e) Abdul Basir). Title: Haji. Address: Chaman, Baluchistan Province, Pakistan. Date of Birth: (a) 1965 (b) 1960 (c) 1963. Place of birth: Baluchistan Province, Pakistan. Nationality: Afghan Passport no.: Pakistani passport number AA3829182 National identification no.: Pakistani national identification number 5420124679187. Other information: Owner of Haji Basir and Zarjmil Company Hawala, which provides financial services to Taliban in the region. Date of UN designation:27.3.2015 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Basir Noorzai was listed on 27 March 2015 pursuant to paragraph 2 of Resolution 2160 (2014) for participating in the financing, planning, facilitating, preparing or perpetrating of acts or activities by, in conjunction with, under the name of, on behalf of, or in support of and otherwise supporting acts or activities of those designated and other individuals, groups, undertakings and entities associated with the Taliban in constituting a threat to the peace, stability and security of Afghanistan. Additional information: Haji Abdul Basir (Basir) owns and operates the Haji Basir and Zarjmil Company Hawala. Basir had authority to distribute money to the Taliban, and over the last several years, Basir distributed thousands of dollars through his Hawala to Taliban members in the region. Basir has funded Taliban activities through his Hawala, transferred money to Taliban elders and facilitated the travel of Taliban informants. As of 2012, Basir was considered to be the principal money exchanger for Taliban senior leadership. Also, in 2010, Basir solicited donations for the Taliban from Pakistani and Afghan expatriates living in Japan, the United Arab Emirates and Singapore. B. Entities and other groups and undertakings associated with the Taliban 1. Haji Basir and Zarjmil Company Hawala (alias: (a) Haji Bashir and Zarjmil Hawala Company (b) Haji Abdul Basir and Zar Jameel Hawala (c) Haji Basir Hawala (d) Haji Baseer Hawala (e) Haji Abdul Basir Exchange Shop (f) Haji Basir and Zarjamil Currency Exchange (g) Haji Zar Jamil, Haji Abdul Baseer Money Changer. Address: (a) Branch Office 1: Sanatan (variant Sanatin) Bazaar, Sanatan Bazaar Street, near Trench (variant Tranch) Road, Chaman, Baluchistan Province, Pakistan(b) Branch Office 2: Quetta, Pakistan. (c) Branch Office 3: Lahore, Pakistan (d) Branch Office 4: Peshawar, Pakistan (e) Branch Office 5: Karachi, Pakistan (f) Branch Office 6: Islamabad, Pakistan (g) Branch Office 7: Kandahar Province, Afghanistan (h) Branch Office 8: Herat Province, Afghanistan (i) Branch Office 9: Helmand Province, Afghanistan (j) Branch Office 10: Dubai, United Arab Emirates (k) Branch Office 11: Iran. Other information: (a) Money service provider used by senior Taliban leaders to transfer funds to Taliban commanders in the region. (b) Owned by Abdul Basir Noorzai. Date of UN designation:27.3.2015 Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: The Haji Basir and Zarjmil Company Hawala was listed on 27 March 2015 pursuant to paragraph 2 of Resolution 2160 (2014) for participating in the financing, planning, facilitating, preparing or perpetrating of acts or activities by, in conjunction with, under the name of, on behalf of, or in support of and otherwise supporting acts or activities of those designated and other individuals, groups, undertakings and entities associated with the Taliban in constituting a threat to the peace, stability and security of Afghanistan. Additional information: The Haji Basir and Zarjmil Company Hawala (Basir Zarjmil Hawala) in Chaman, Baluchistan Province, Pakistan, is owned by Abdul Basir Noorzai. It distributes money to Taliban members in the region. Taliban senior leaders in the region have preferred to transfer money to Taliban commanders through the Basir Zarjmil Hawala and the Haji Khairullah Haji Sattar Money Exchange. In 2013, the Basir Zarjmil Hawala distributed thousands of dollars to Taliban commanders in the region, facilitating the financing of Taliban operations. In 2012, the Basir Zarjmil Hawala conducted thousands of dollars in transactions related to weapons and other operational expenses for the Taliban. II. The entry below shall be deleted from the list set out in the Annex I to Regulation (EU) No 753/2011: A. Individuals associated with the Taliban 121. Sangeen Zadran Sher Mohammad